Name: Council Decision 2012/700/CFSP of 13Ã November 2012 in the framework of the European Security Strategy in support of the implementation of the Cartagena Action Plan 2010-2014, adopted by the States Parties to the 1997 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction
 Type: Decision
 Subject Matter: international security;  European construction;  international affairs;  defence
 Date Published: 2012-11-14

 14.11.2012 EN Official Journal of the European Union L 314/40 COUNCIL DECISION 2012/700/CFSP of 13 November 2012 in the framework of the European Security Strategy in support of the implementation of the Cartagena Action Plan 2010-2014, adopted by the States Parties to the 1997 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Whereas: (1) The Union should aim for a high degree of cooperation in all fields of international relations, in order, inter alia, to preserve peace, prevent conflicts and strengthen international security, in accordance with the purposes and principles of the United Nations Charter. (2) On 12 December 2003, the European Council adopted the European Security Strategy identifying global challenges and threats, and calling for a rule-based international order based on effective multilateralism and well-functioning international institutions. (3) The European Security Strategy acknowledges the United Nations Charter as the fundamental framework for international relations and advocates strengthening the United Nations (the UN) and equipping it to fulfil its responsibilities and to act effectively. (4) United Nations General Assembly Resolution 51/45 of 10 December 1996 urged all States to pursue vigorously an effective, legally-binding international agreement to ban the use, stockpiling, production and transfer of anti-personnel mines. (5) The Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction (the Convention) was opened for signature on 3 December 1997 and entered into force on 1 March 1999. It constitutes the only comprehensive international instrument dealing with all aspects of anti-personnel mines, including their use, stockpiling, production, trade, clearance and victim assistance. (6) On 23 June 2008 the Council adopted Joint Action 2008/487/CFSP (1) in support of the universalisation and implementation of the Convention. As of 1 October 2012, 160 States have expressed their consent to be bound by the Convention. (7) On 3 December 2009, the States Parties to the Convention adopted the Cartagena Action Plan 2010-2014 (the Cartagena Action Plan) on the universalisation and implementation of all aspects of the Convention. They thereby recognised and further encouraged the full participation in and contribution to the implementation of the Convention by the International Campaign to Ban Landmines (the ICBL), the International Committee of the Red Cross (the ICRC), national Red Cross and Red Crescent societies, International Federation of Red Cross and Red Crescent Societies (the IFRC), the UN, the Geneva International Centre for Humanitarian Demining (the GICHD), international and regional organisations, mine survivors and their organisations, and other civil society organisations, as provided for in action No 62 of the Cartagena Action Plan. (8) On 3 December 2010, the States Parties to the Convention adopted the Directive of the States Parties to the Implementation Support Unit (the ISU) in which the States Parties agreed that the ISU should provide advice and technical support to States Parties on the implementation and universalisation of the Convention, facilitate communication among the States Parties, and promote communication and information regarding the Convention both towards States not parties to the Convention and to the public. The ISU was mandated to liaise and coordinate as appropriate with relevant international organisations participating in the work of the Convention, including the ICBL, the ICRC, the IFRC, the UN and the GICHD. (9) On 2 December 2011, the United Nations General Assembly adopted Resolution 66/29 on the implementation of the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction. The General Assembly recalled that at the Second Review Conference of the Convention the international community had reviewed the implementation of the Convention, and that the States Parties to the Convention had adopted the Cartagena Action Plan, stressing the importance of the full and effective implementation of, and compliance with, the Convention, including through the implementation of the Cartagena Action Plan. The States Parties to the Convention invited all States that had not yet done so to ratify or accede to the Convention, and urged all States to remain seized of the issue at the highest political level and to promote adherence to the Convention through bilateral, sub-regional, regional and multilateral contacts, outreach, seminars and other means. (10) In 2012 and 2013, Meetings of the States Parties to the Convention will take place. The international community will then gather in 2014 for the Conventions Third Review Conference to assess progress in the implementation of the Cartagena Action Plan. By that time it will be expected that the implementation of the Action Plan will have brought about a substantial contribution to progress towards ending the suffering and casualties caused by anti-personnel mines, HAS ADOPTED THIS DECISION: Article 1 1. With a view to supporting the implementation of the Cartagena Action Plan 2010-2014 (the Cartagena Action Plan) adopted by the States Parties to the 1997 Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction (the Convention), in the framework of the European Security Strategy and in line with relevant decisions of the international community, the Union shall pursue the following objectives: (a) supporting the efforts of States Parties to the Convention to implement the victim assistance aspects of the Cartagena Action Plan; (b) supporting the efforts of States Parties to the Convention to implement the mine clearance aspects of the Cartagena Action Plan; (c) promotion of the universalisation of the Convention; (d) demonstrating the ongoing commitment of the Union and its Member States to the Convention and their resolve to cooperate with, and extend assistance to, those States that need support in meeting their commitments under the Convention, and enhancing the leading role of the Union in pursuing the Conventions vision of a conclusive end to the suffering and casualties caused by anti-personnel mines. 2. All the objectives referred to in paragraph 1 shall be pursued in such a way that they reinforce the Conventions historic culture of partnership and collaboration between States, non-governmental and other organisations and local partners, particularly by working closely with relevant actors to enhance specific manifestations of such a collaboration. 3. In order to achieve the objectives referred to in paragraph 1, the Union shall undertake the following projects: (a) Victim assistance: providing technical support in up to eight instances, carrying out up to five mid-term appraisals and executing up to five follow-up actions; (b) Mine clearance: carrying out up to five mid-term appraisals and executing up to five follow-up actions; (c) Universalisation of the Convention: supporting a high level task force, producing a study on border security without anti-personnel mines, and organising up to three universalisation workshops; (d) Demonstrating the commitment of the Union: staging launch and wrap-up events, ensuring the accessibility of the Conventions website, making the victim assistance commitments of the States Parties to the Convention widely available, organising a press visit, and producing communications materials and publications. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 1(3) shall be carried out by the Implementation Support Unit (the ISU), represented by the Geneva International Centre for Humanitarian Demining (the GICHD). The ISU shall perform these tasks under the control of the High Representative. For this purpose, the High Representative shall enter into the necessary arrangements with the GICHD. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(3) shall be EUR 1 030 000. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the GICHD, stipulating that the ISU is to ensure visibility of the Union contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The High Representative shall report to the Council on the implementation of this Decision on the basis of regular reports to be prepared by the ISU. Those reports shall form the basis for the evaluation by the Council. The Commission shall provide information on the financial aspects of the implementation of this Decision. Article 5 This Decision shall enter into force on the day of its adoption. It shall expire 24 months after the date of conclusion of the financing agreement referred to in Article 3(3) or six months after the date of its entry into force if no financing agreement has been concluded within that period. Done at Brussels, 13 November 2012. For the Council The President V. SHIARLY (1) OJ L 165, 26.6.2008, p. 41. ANNEX 1. Objective The overall objective of this Decision is the promotion of peace and security by supporting the implementation of the Cartagena Action Plan, regarding the universalisation and implementation of all aspects of the Convention. 2. Description of the projects In order to achieve the objectives referred to in Article 1(1) of this Decision, the Union will undertake the following projects: 2.1. Victim assistance 2.1.1. Project objective States Parties to the Convention are supported in implementing the victim assistance aspects of the Cartagena Action Plan in such a way that they are better able to coordinate and implement activities which will result in a meaningful positive difference in the lives of women, men, girls and boys who have fallen victim to landmines and other explosive remnants of war. 2.1.2. Project description  National technical support will be provided by the ISU in up to three instances, including by initiating and/or supporting inter-ministerial processes to implement victim assistance obligations in national contexts, to States Parties to the Convention that either (a) have engaged little in the effort to implement the victim assistance elements of the Cartagena Action Plan and therefore could benefit from a stimulus to begin doing so, or (b) have established, or are well on the way to establishing a national plan and therefore would have some implementation experience to assess, thus rendering themselves more likely to be candidates for a comprehensive national mid-term appraisal of efforts to implement the Cartagena Action Plan.  Comprehensive national mid-term appraisals, in up to three instances, will be made. Those appraisals will involve the ISU, in collaboration with key actors such as the ICBL, assisting beneficiary States in drawing up a detailed background paper for a national workshop, organising a national workshop, and drafting a detailed outcome document constituting the appraisal in which remaining challenges will be outlined, objectives set and recommendations made.  Follow-up actions, in up to three instances, will be undertaken in response to recommendations contained in the mid-term appraisals. Those follow-up actions will involve the provision by the ISU of additional technical support (e.g. for the revision of national plans, the development of a project proposal or proposals, etc.).  A global, high level conference on assistance to the victims of landmines and other explosive remnants of war will be organised by the ISU, in collaboration with key actors such as the ICBL, with the aim of building upon the experience of assisting victims in the context of the Convention in order to take advantage of potential synergy/efficiencies with regard to the implementation of international instruments (e.g. the Convention on Cluster Munitions (CCM), Protocol V to the Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons which may be Deemed to be Excessively Injurious or to have Indiscriminate Effects (CCW) and the Convention on the Rights of Persons with Disabilities (CRPD)) which deal with the same subject matter and affected States. 2.1.3. Project results  Beneficiary States of technical support which have engaged little in the effort to implement the victim assistance aspects of the Cartagena Action Plan will identify a focal point which will further advance with the implementation of victim assistance obligations and participate in subsequent Convention activities.  Each beneficiary State of technical support in all instances will be provided with a report containing recommendations on the logical next steps it could take in implementing the victim assistance aspects of the Cartagena Action Plan.  Beneficiary States of technical support in five instances will have the concept paper developed and a list of participants proposed for national workshops to take place as part of a mid-term appraisal.  Beneficiary States of mid-term appraisals will receive a detailed outcome document setting out the remaining challenges, with objectives and recommendations for further action.  Beneficiary States of follow-up support will be better able to express their intentions to fulfil the Cartagena Action Plan commitments and their need for support (e.g. for the revision of national plans, the development of a project proposal or proposals, etc.).  Ways will be identified to take advantage of potential synergy/efficiencies with regard to the implementation of international instruments (e.g. CCM, Protocol V to the CCW and CRPD) which deal with the same subject matter and affected States.  Awareness of the global effort to address the needs and guarantee the rights of survivors through broad participation in a high-level conference will be raised. 2.1.4. Beneficiaries  States Parties to the Convention which have reported their responsibility for significant numbers of landmine survivors.  Women, men, girls and boys who have fallen victim to landmines and other explosive remnants of war, as well as their families and communities. 2.2. Mine clearance 2.2.1. Project objective States Parties to the Convention are supported in implementing the mine clearance aspects of the Cartagena Action Plan in such a way that they are better able to complete mine clearance implementation in as short a period of time as necessary to enable individuals, communities and nations to benefit from land once considered dangerous being returned for normal human activity. 2.2.2. Project description  Comprehensive national mid-term appraisals, in up to five instances, will be made. Those appraisals will involve the ISU, in collaboration with key actors such as the ICBL, and with the support of the GICHD, assisting beneficiary States in drawing up a detailed background paper for a national workshop, organising a national workshop, and drafting a detailed outcome document constituting the appraisal in which remaining challenges will be outlined, objectives set and recommendations made.  Follow-up actions, in up to three instances, will be undertaken in response to recommendations contained in the mid-term appraisals. Those follow-up actions will involve either the provision of additional technical support by the ISU (e.g. for the revision of national plans, the development of a project proposal or proposals, etc.) or the organisation of south-south exchange visits for beneficiary States to benefit mutually from lessons learned and improve future implementation. 2.2.3. Project results  Beneficiary States of mid-term appraisals will receive a detailed outcome document setting out the remaining challenges, with objectives and recommendations for further action.  Beneficiary States of follow-up support will be better able to express their intentions to fulfil the Cartagena Action Plan commitments and their need for support (e.g. for the revision of national plans, the development of a project proposal or proposals, etc.), and beneficiary States will have enhanced understanding of particular aspects of mine clearance implementation. 2.2.4. Beneficiaries  States Parties to the Convention, other than Member States, which are in the process of implementing their mine clearance obligations under the Convention.  Women, men, girls and boys whose lives are affected by the presence or suspected presence of anti-personnel mines, as well as their families and communities. 2.3. Universalisation of the Convention 2.3.1. Project objective Barriers to adherence to the Convention are addressed in such a way that advances are made towards universalisation of the Convention by States not parties to the Convention. 2.3.2. Project description  A High Level Task Force on the universalisation of the Convention will be supported by the ISU, including support for high-level personalities to engage with the leaders of up to six States not parties to the Convention. Task Force members will participate in up to two other events to draw attention to ongoing efforts to universalise and implement the Convention.  A study on border security without anti-personnel mines will be produced by the ISU, working with those having expertise in this area and building on work carried out by the ICRC in the mid-1990s. A study report will be made accessible in various ways, including translation, production of summaries, production of materials in accessible formats, etc.  Universalisation workshops, in up to three instances, will be organised by the ISU, in collaboration with key actors such as the ICBL and the Coordinator of the Conventions informal Universalisation Contact Group. Those workshops will take place at the national, sub-regional or regional levels to promote the Convention amongst States and to assist States not parties to the Convention in addressing real or perceived barriers to accession, particularly by making use of the study report on border security without anti-personnel mines. 2.3.3. Project results  Up to six States not parties to the Convention will be engaged with at ministerial or a higher level regarding adherence to the Convention.  Updated knowledge on the anti-personnel mine policies of States not parties to the Convention will be obtained. That information will be used in the preparation of substantive documents for the Third Review Conference, including through a comprehensive report on progress made towards achieving the aims of universalising the Convention, as well as scope for further progress.  Advocacy on the part of States Parties to the Convention and non-governmental organisations will be revitalised on the basis of follow-up actions resulting from High Level Task Force visits.  Increased knowledge will be amassed and compiled in a publication which addresses the most frequently raised perceived barriers to accession to the Convention and which can be used to support universalisation efforts.  Progress will be made towards accession to the Convention and/or an embracing of its norms by States not parties to the Convention which have been engaged with. 2.3.4. Beneficiaries  States, other than Member States, which have not yet ratified, approved, accepted, or acceded to, the Convention.  States Parties to the Convention and non-governmental and international organisations involved in efforts to promote the universalisation of the Convention. 2.4. Demonstrating the commitment of the Union 2.4.1. Project objective  The ongoing commitment of the Union and its Member States to the Convention is demonstrated as is their resolve to cooperate with, and extend assistance to, those States that need support in meeting their commitments under the Convention, and the leading role of the Union in pursuing the Conventions vision of a conclusive end to the suffering and casualties caused by anti-personnel mines is enhanced. 2.4.2. Project description  A launch event will be staged to promote this Decision, and a wrap-up event will be organised to publicise the activities provided for in this Decision and their outcomes, thereby underlining the Union contribution.  Taking into account the importance of disseminating the awareness of the commitments made by the States Parties to the Convention at the Cartagena Conference and of ways and means of implementing them, as well as the need in those efforts to take into account a variety of audiences (e.g. different language audiences, persons with disabilities), the Conventions website will be audited to ensure that high standards of accessibility are in place and the ISUs existing publication documenting the victim assistance commitments made by the States Parties to the Convention are translated and published on the Conventions website to extend the availability of those commitments in different languages.  A press visit will be organised to a mine-affected country in advance of the Conventions Third Review Conference in 2014.  Communications materials (e.g. posters, advertising, video footage, publicity materials, etc.) will be acquired to take advantage of communications opportunities that arise. 2.4.3. Project results  Officials of the Union and its Member States will be aware of this Decision and how it may relate to their work.  The reach of understandings on victim assistance within the States Parties to the Convention will be extended, particularly in French-speaking mine-affected countries.  Information on the Convention will be made more accessible.  Exposure of the commitment of the Union to the Convention will be increased, and awareness of, and appreciation for, this Decision will be created and sustained, as demonstrated by press reports acknowledging the Unions commitment and reporting appreciation for it made by States Parties to the Convention at their meetings.  Awareness of continuing efforts to promote the universalisation of the Convention will be raised. 2.4.4. Beneficiaries States Parties to the Convention and non-governmental and international organisations, their representatives and other individuals interested or engaged in the effort to implement the Convention.